DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 6/29/2022.  Claims 1, 4, 5, 8, 11, 12, 15, 17, and 18 are now pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 				EXAMINER'S AMENDMENT 
 	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization is given to charge for additional claims if needed.
 	Authorization for this Examiner's amendment was given to the Examiner in a telephone interview with Applicant's representative, Yang-Hsien Hsu, on 7/14/2022. 
 	The application has been amended as follows: 
IN THE CLAIMS
 	Claim 8 (Currently Amended) In line 13, change “device.” to --device when determining that the terminal device is successfully handed over to the target network device.-- at end of the claim, after “network”
	Claim 15 (Currently Amended) In line 12, change “device.” to --device when determining that the terminal device is successfully handed over to the target network device.-- at end of the claim, after “network”
Allowable Subject Matter
 	Claims 1, 4, 5, 8, 11, 12, 15, 17, and 18 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 8, and 15 are allowed in view of the amendment and accompanying remarks regarding claim 1 filed on 6/29/2022 and incorporating claim 1 limitation into claims 8 and 15.
 	Claims 4, 5, 11, 12, 17, and 18 are allowed because they depend on claims 1, 8, and 15.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Suhail Khan/
Primary Examiner, Art Unit 2642